Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a side of the first portion being concaved … the second portion coupled to the first portion on the side of the first portion, the second portion being concaved” (claim 15) does not appear to be shown in the drawings. The specification uses similar language with respect to Fig. 7, but two portions each being concave and being coupled to one another at the concave side of the first portion has not been shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19, line 1 recites “that includes platinum” and Examiner suggests --includes platinum-- because it has not been previously mentioned that the material includes platinum.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20, line 3 recites “a second portion” which is confusing because “a second portion” has already been recited in claim 15. This appears to be referring to a separate “portion” so Examiner suggests using a distinct phrase.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (2017/0304144) in view of Heller (2019/0142685).
Regarding claim 1, Tucker discloses a tool (tool 100, Fig. 1; tool 200, Fig. 2, see lines 4-6 of [0030]), comprising: a post (post 102, Fig. 1), the post having a distal end (distal end 104, Fig. 1) and a proximal end (proximal end 106, Fig. 1), the proximal end (106) sized to be received by an oscillating tool (“proximal end 106 may be sized to be 
Tucker is silent regarding the head (108) having a first edge situated on a first side of the head; a second edge situated on a second side of the head, the second side of the head opposite the first side of the head; the third edge (114, Fig. 1) situated approximately midway between the first edge and the second edge, the third edge positioned further from the proximal end of the post than the first edge and the second edge, the third edge being at least partially concave; a first surface situated between the first edge and the third edge; and a second surface situated between the second edge and the third edge. However, it is noted that Tucker states that the massage head (108, 208, Figs. 1-2) may have a variety of designs and shapes (see lines 14-15 of [0031]). 
Furthermore, Heller teaches a related tissue mobilization device (Fig. 1) that has a variety of massage applicator heads, including a head (Fig. 18A-18D) having a first edge (1, see annotated Fig. A below) situated on a first side (10, Fig. A below) of the head, a second edge (2, Fig. A below) situated on a second side (20, Fig. A below) of the head, the second side being opposite the first side of the head, a third edge (3, Fig. A below) situated approximately midway between the first edge (1) and the second 

    PNG
    media_image1.png
    649
    686
    media_image1.png
    Greyscale

Annotated Figure A (from Figs. 18A-18B of Heller): Heller discloses a massage applicator having a first edge (1), a second edge (2), a first side (10), a second side (20), and a third concave edge (3) approximately midway between the first edge and second edge. Additionally, there is a first surface (100) and a corresponding second surface between the first and second edges and the third edge.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the massage head of Tucker to have the design disclosed in Figs. 18A-18D of Heller because Tucker contemplates providing various shapes/designs (see lines 14-15 of 
Regarding claim 2, the modified Tucker/Heller device discloses wherein: the first edge (1, Fig. A above) is at least partially concave (the first edge is at least partially concave inwards as seen in the view in Fig. 18B of Heller); and the second edge (2, Fig. A above) is at least partially concave (the second edge is at least partially concave inwards as seen in the view in Fig. 18B of Heller). 
Regarding claim 3, the modified Tucker/Heller device discloses providing a massage head in a variety of sizes (see para. [0027] of Tucker) depending on the desired treatment application (see lines 4-6 of [0027] of Tucker), including approximately 0.1 to 3.0 inches in diameter (see lines 14-18 of [0027] of Tucker, this range is equivalent to 0.254 to 7.62 centimeters) but does not specifically state wherein: the first surface has a first distance between the first edge and the third edge of about 1 centimeter to about 8 centimeters; and the second surface has a second distance between the second edge and the third edge of about 1 centimeter to about 8 centimeters. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distance of the first surface and second surface of Tucker/Heller to each be between about 1-8 centimeters, since In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 4, the modified Tucker/Heller device discloses wherein the head (108/208 of Tucker as modified to have the shape of Figs. 18A-18D of Heller) is constructed at least partially of a polymeric material (the head may be constructed at least partially of a polymeric material, see the second sentence of [0023] of Tucker) having a durometer of about 0 A to about 50 A (the durometer “may be between approximately 10A and approximately 50A” see lines 7-8 of [0025] of Tucker). 
Regarding claim 5, the modified Tucker/Heller device discloses wherein: the head (108/208 of Tucker as modified to have the shape of Figs. 18A-18D of Heller) includes a first portion (1a, see Fig. A above) having the first edge (1), the second edge (2), the third edge (3), the first surface (100), and the second surface (unlabeled, but identical to surface 100 and located on the second side in Fig. A above); and the head includes a second portion (2a, see Fig. A above) positioned between the first portion (1a) and the proximal end of the post (the post in the modified Tucker/Heller device will be connected to the proximal end of the second portion).

However, the shape of the side(s) of the second portion does not appear to serve any particular purpose or have any criticality, as Applicant’s disclosure states that the sides of this second portion may be concave, straight, bowed, convex, and/or beveled (see the last two sentences of [0030] of the published application) and this side does not appear to be intended to provide a massage effect. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the tapering side (the top or bottom side of Fig. 18C of Heller) of the second portion of Tucker/Heller to be concave, since this is a minor change and since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of transitioning from the proximal edge of the massage head towards the first portion of the massage head that provides the massage contact surface. See MPEP 2144.04(IV)(B).
Regarding claim 7, the modified Tucker/Heller device discloses wherein: the head (108/208 of Tucker as modified to have the shape of Figs. 18A-18D of Heller) is constructed of a polymeric material (head may be constructed at least partially of a polymeric material, see the second sentence of [0023] of Tucker); a first portion of the polymeric material has a first durometer (see lines 1-10 of [0047] of Tucker, the first portion 110, Fig. 1, may have a first durometer such as 50A. In the modified device, . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker (2017/0304144) in view of Heller (2019/0142685) as applied to claim 1 above, and further in view of Cho (7,282,037).
Regarding claim 6, the modified Tucker/Heller device discloses wherein the head (108/208 of Tucker, as modified to be the shape of Figs. 18A-18D of Heller) is constructed of a polymeric material (see the second sentence of [0023] of Tucker) but is silent regarding the massage head including platinum. 
Cho teaches a related massage device (Fig. 2) with a massage head (oscillator 36, Fig. 2, Fig. 5) including platinum (see col. 6, lines 6-15) as a coating because this platinum metals such as rhodium are preferable because they do not induce any harmful effects such as allergies, even to sensitive skin (see col. 6, lines 6-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the head of Tucker/Heller to have a platinum coating as taught by Cho because platinum metals such as rhodium are preferable because they do not induce any harmful effects such as allergies, even to sensitive skin (see col. 6, lines 6-15 of Cho).
Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (2017/0304144) in view of McCaw (3,169,521).
Regarding claim 8, Tucker discloses a tool (tool 100, Fig. 1; tool 200, Fig. 2, see lines 4-6 of [0030]), comprising: a post (post 102, Fig. 1), the post having a distal end (distal end 104, Fig. 1) and a proximal end (proximal end 106, Fig. 1), the proximal end (106) sized to be received by an oscillating tool (“proximal end 106 may be sized to be received by an oscillating device” see the third sentence of [0022] and see Fig. 5 which shows an oscillating device 510 receiving the proximal end of a post); and a head (head 108, Fig. 1; 208, Fig. 2) covering at least a portion of the distal end of the post (“head 108 may cover at least a portion of the distal end 104 of the post 102” see the second sentence of [0023] and see Fig. 1) and coupled to the post (see the third sentence of [0023] and see Fig. 1), the head (108/208) having: a third surface (concave indent 114, Fig. 1) being at least partially concave (see Fig. 1 and note that this is a “concave” indent, see lines 27-28 of [0027]).
Tucker is silent regarding the head having a first surface situated on a first side of the head; a second surface situated on a second side of the head, the second side of the head opposite the first side of the head; the third surface situated between the first surface and the second surface, the third surface being substantially perpendicular to at least one of the first surface or the second surface; a first edge situated between the first surface and the third surface; and a second edge situated between the second surface and the third surface. However, it is noted that Tucker states that the massage head (108, 208, Figs. 1-2) may have a variety of designs and shapes (see lines 14-15 of [0031]). 


    PNG
    media_image2.png
    310
    511
    media_image2.png
    Greyscale

Annotated Figure B (from Fig. 12 of McCaw): McCaw discloses a massage head with a first edge (1), a second edge (on opposite side), a first surface (100), a second surface (on opposite side), a concave third surface (3), a fourth surface (4), and a fifth surface (5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the massage head of Tucker to have the design disclosed by the pad of McCaw because Tucker contemplates providing various shapes/designs (see lines 14-15 of [0031] of Tucker) and this particular shape of McCaw will provide an expected result of a massage applicator having a concave treatment surface that is generally suitable for conforming to a wide variety of convex surfaces of the body (see Figs. 2-12 and col. 4, lines 7-10, and col. 4, lines 16-42 of McCaw). 
Regarding claim 9, the modified Tucker/McCaw device discloses wherein: the first edge (3, Fig. B above) is at least partially rounded (it is rounded in a concave shape, see Fig. B above); and the second edge (on opposite side of first edge 3) is at 
Regarding claim 10, the modified Tucker/McCaw device discloses wherein the head (108/208 of Tucker, as modified to have the shape taught by the pad of McCaw) further includes: a fourth surface (4, Fig. B above) proximate to the first surface (100), the second surface (on opposite side of first surface 100), and the third surface (3, Fig. B above), the fourth surface (4) on a third side of the head (the surface 4 is on a third side) and having a surface area less than at least one of the first surface, the second surface, or the third surface (the surface area of 4, Fig. B above is less than the surface area of 100); and a fifth surface (5, Fig. B above) proximate to the first surface (100), the second surface (on opposite side of first surface 100), and the third surface (3, Fig. B above), the fifth surface (5) on a fourth side of the head opposite the third side (the fifth surface 5 is on a fourth side, opposite the third side, see Fig. B) and having a surface area less than at least one of the first surface, the second surface, or the third surface (the surface area of 5, Fig. B above is less than the surface area of 100, see also Figs. 1-12). 
Regarding claim 11, the modified Tucker/McCaw device discloses wherein the head (108/208 of Tucker as modified to have the shape of McCaw) is constructed at least partially of a polymeric material (the head may be constructed at least partially of a polymeric material, see the second sentence of [0023] of Tucker) having a durometer of about 0 A to about 50 A (the durometer “may be between approximately 10A and approximately 50A” see lines 7-8 of [0025] of Tucker). 

The modified Tucker/McCaw device is silent regarding the second portion having at least one side that is concave. 
However, the shape of the side(s) of the second portion does not appear to serve any particular purpose or have any criticality, as Applicant’s disclosure states that the sides of this second portion may be concave, straight, bowed, convex, and/or beveled (see the last two sentences of [0030] of the published application) and this side does not appear to be intended to provide a massage effect. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of at least one side (such as the fourth and fifth surfaces in Fig. B above) of the second portion of Tucker/McCaw to be concave, since this is a minor change and since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of transitioning from the proximal edge of the massage head towards the first portion of the massage head that provides the massage contact surface. See MPEP 2144.04(IV)(B).
. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker (2017/0304144) in view of McCaw (3,169,521) as applied to claim 8 above, and further in view of Cho (7,282,037).
Regarding claim 13, the modified Tucker/McCaw device discloses wherein the head (108/208 of Tucker, as modified to be the shape of McCaw) is constructed of a polymeric material (see the second sentence of [0023] of Tucker) but is silent regarding the massage head including platinum. 
Cho teaches a related massage device (Fig. 2) with a massage head (oscillator 36, Fig. 2, Fig. 5) including platinum (see col. 6, lines 6-15) as a coating because this platinum metals such as rhodium are preferable because they do not induce any harmful effects such as allergies, even to sensitive skin (see col. 6, lines 6-15).

Claims 15-18, and 20 are rejected under 35 U.S.C. 103 as being obvious over Tucker (2017/0304144).
Regarding claim 15, Tucker discloses a tool (tool 100, Fig. 1; tool 200, Fig. 2, see lines 4-6 of [0030]), comprising: a post (post 102, Fig. 1), the post having a distal end (distal end 104, Fig. 1) and a proximal end (proximal end 106, Fig. 1), the proximal end (106) sized to be received by an oscillating tool (“proximal end 106 may be sized to be received by an oscillating device” see the third sentence of [0022] and see Fig. 5 which shows an oscillating device 510 receiving the proximal end of a post); and a head (head 108, Fig. 1; 208, Fig. 2) covering at least a portion of the distal end of the post (“head 108 may cover at least a portion of the distal end 104 of the post 102” see the second sentence of [0023] and see Fig. 1) and coupled to the post (see the third sentence of [0023] and see Fig. 1), the head (108/208) having: a first portion (core 214, Fig. 2) constructed of a rigid material (metal or stone, see the last sentence of [0032]), the first portion (214) extending outwardly from the post (202, Fig. 2) such that a width of the first portion is shorter than a length of the first portion (the width of 214 is shorter than the vertical length of the core 214, Fig. 2); and a second portion (remaining portion of 208 other than the core 214, Fig. 2) constructed of a pliant polymeric material (the head may be made of a polymeric material, see the second sentence of [0023] and this 
Tucker is silent regarding a side of the first portion (214) being concaved. However, Tucker states that the shape of the first portion (core 214) may vary with the shape and design of the head (108/208), and thus have a substantially similar design and/or shape as the head (see lines 12-17 of [0031]). Furthermore, the shape of the side(s) of the first portion does not appear to serve any particular purpose or have any criticality, as no reason is provided for this shape of the first portion and this side does not appear to be intended to provide a massage effect. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the upper side of the first portion (214) of Tucker to be concave to substantially match the shape of the indented massage head 108/208, since this is a minor change and since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of coupling a core (first portion) to the massage head (second portion). See MPEP 2144.04(IV)(B).
Regarding claim 16, Tucker discloses wherein the second portion (massage head 108/208 other than the core 214, Fig. 2) has a durometer of about 0 A to about 50 
Regarding claim 17, Tucker discloses wherein the second portion (massage head 108/208 other than the core 214, Fig. 2) includes at least one edge on an exterior portion of the second portion (side walls 116a, 116b, Fig. 1 form at least one edge). 
Regarding claim 18, Tucker discloses wherein a perimeter of the second portion includes a rounded edge (see Figs. 1-2, the perimeter of the second portion includes rounded edges at 116a, 116b). 
Regarding claim 20, Tucker discloses wherein: a first portion of the pliant polymeric material (the massage head 108/208 is the pliant polymeric material) has a first durometer (see lines 1-10 of [0047], the first portion 110, Fig. 1, may have a first durometer such as 50A); and a second portion of the pliant polymeric material (the massage head 108/208 is the pliant polymeric material) has a second durometer (see lines 1-10 of [0047], the second portion 112, Fig. 1, may have a second durometer such as 30A), the first durometer differing from the second durometer (see lines 7-10 of [0047], 50A and 30A). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker (2017/0304144) in view of Cho (7,282,037).
Regarding claim 6, Tucker discloses wherein the head (108/208) is constructed of a polymeric material (see the second sentence of [0023]) but is silent regarding including platinum. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric head of Tucker to have a platinum coating as taught by Cho because platinum metals such as rhodium are preferable because they do not induce any harmful effects such as allergies, even to sensitive skin (see col. 6, lines 6-15 of Cho).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pepe (2020/0261306) discloses a related percussion massage device with a frustoconical applicator. Zhang (2019/0175434) discloses a related percussion massage device with a concave applicator. Park et al. (2019/0142678) discloses a related massage device with a concave applicator. Wersland (2016/0367425) discloses a related percussion massage device with a concave applicator. Burton (2016/0324717) discloses a related massage device with a concave applicator. Toto (2014/0358045) discloses a related massage device with a concave applicator. Lund (2009/0306560) discloses a related massage device with a concave applicator. Stoltz et al. (2006/0004312) discloses a related massage device with a concave applicator. Dill (2005/0215929) disclose a related massage device with a concave applicator. Luettgen et al. (2003/0009116) discloses a related massage device with a concave applicator. Chang (2002/0107459) discloses a related massage device . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785